DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 06/10/2022 is acknowledged.

Claim 1-15 are allowable. The restriction requirement between Species I and II, as set forth in the Office action mailed on 05/04/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/04/2022 is partially withdrawn.  Claims 6-7, directed to Species II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 16-18, directed to Group II are not withdrawn from consideration because they do not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 16-18 directed to Group II non-elected without traverse.  Accordingly, claims 16-18 have been cancelled.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment of claim 1 was given in a telephone interview with Kourosh Salehi on 09/02/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 05/13/2020. 

1.  A method of adjusting a die ejection apparatus operable to eject a die from a support, the method comprising:
providing a die ejection apparatus comprising at least two ejector components configured to lift a die located on the support, the ejector components being moveable between:
	a first position in which no lifting force is exertable by the ejector components on the support; and
	a second position in which a lifting force is exertable by the ejector components on the support, so as to lift a die located on the support in use; 
said method comprising:
providing a support over the die ejection apparatus;
initiating movement of the die ejector components from the first position towards the second position such that the die ejector components exert the lifting force on the support;
determining when each of the die ejector components reaches the second position from the first position;
evaluating a height offset of each die ejector component relative to a height of another die ejector component upon reaching the second position from the first position; and
adjusting relative heights of the die ejector components in dependence upon the evaluated height offset.

16-18. (Canceled)

Allowable Subject Matter

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method comprising: providing a support over the die ejection apparatus; initiating movement of the die ejector components from the first position towards the second position such that the die ejector components exert the lifting force on the support; evaluating a height offset of each die ejector component relative to a height of another die ejector component upon reaching the second position from the first position; and adjusting relative heights of the die ejector components in dependence upon the evaluated height offset in combination with the rest of the limitations of the claim.

The closest prior arts on record are Jin (KR 2006117537 A) teaching in Figs. 3 and 4 with associated text, a method comprising: initiating movement of the die ejector components 30 from the first position towards the second position; evaluating a height offset of each die ejector component relative to a height of another die ejector component upon reaching the second position from the first position; and adjusting relative heights of the die ejector components in dependence upon the evaluated height offset (Fig. 3). Shibita et. Al. (US 20080227239 A1) teaches in Figs. 7A-7B a method comprising initiating movement of the die ejector component 30A from the first position towards the second position such that the die ejector components exert the lifting force on the support 6 (Fig. 7A) and adjusting relative heights of the die ejector components (30A and 30B) to decrease adhesion between a device and a support (Figs. 7A and 7B). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device. Hyakudomi US 20020044864 A1) teaches in Figs. 4A-4D a method comprising: adjusting relative heights of the die ejector components 20 (Fig. 4D). Chan et. Al. (US 20100252205 A1),Maki et. Al. (US 20080318346 A1) and  Kwong et. Al. (US 9929036 B2) teaches for example in Kwon et. Al. in Figs. 6A-6D a method comprising initiating movement of the die ejector components (202, 204 and 206) from the first position towards the second position such that the die ejector components exert the lifting force on the support (Figs. 6A-6B) and adjusting relative heights of the die ejector components to delaminate a device from a support (Figs. 6C and 6D).

Claims 2-15 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 1-2 and 6-10 have been considered but are moot due to the application being in condition for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897